Citation Nr: 1037119	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.       

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected low back disability.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to 
November 1992.  He also had periods of service with the Navy 
Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Houston, 
Texas.                

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a hearing at the Central Office in 
Washington, D.C.  A transcript of that hearing has been 
associated with the Veteran's claims folder.

The issue of entitlement to service connection for hypertension, 
to include as secondary to service-connected low back disability, 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus is 
related to noise exposure during his active duty service. 





CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1113, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)    

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for tinnitus.  
Therefore, no further development is needed with regard to the 
Veteran's appeal.


II.  Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 C.F.R. 
§ 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for 
a "chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).


III.  Factual Background

The Veteran's service records show that he served in the United 
States Navy from November 1990 to November 1992.   His Military 
Occupational Specialty (MOS) was as an electrical/mechanical 
equipment repairman.         


The Veteran's service treatment records are negative for any 
complaints or findings of tinnitus.  The records show that in 
September 1992, the Veteran underwent a separation examination.  
At that time, his ears were clinically evaluated as "normal."       

In November 2006, the Veteran filed a claim of entitlement to 
service connection for tinnitus. 

In a statement from the Veteran, dated in February 2007, he noted 
that while he was in the military, he served aboard a tug boat 
and worked in the engine room.  The Veteran indicated that on 
many occasions, he would spend the whole day in the engine room 
running the generators and main engine.  He reported that he was 
exposed to loud noises while working in the engine room and that 
when he finished his shift, he would hear a "buzzing sound" 
that never went away.  According to the Veteran, after his 
discharge, he continued to hear the "buzzing" noise.  He stated 
that he had no post-service exposure to constant loud noises 
except when he was in the Navy Reserves.           

Private medical records show that in September 2007, the Veteran 
underwent an audiological evaluation.  At that time, it was noted 
that the Veteran had constant tinnitus.         

In July 2010, the Veteran testified before the undersigned VLJ at 
a hearing at the Central Office in Washington, D.C.  At that 
time, he stated that due to his MOS as an electrician, he had to 
spend long periods of time in the engine room.  The Veteran 
indicated that while he was working in the engine room, he was 
exposed to loud noises from the generators and engines.  He 
reported that during service, he developed ringing in his ears.  
According to the Veteran, after his discharge, he continued to 
experience ringing in his ears.       






IV.  Analysis

In this case, the Veteran contends that due to his MOS as an 
electrician, he was exposed to loud noises during service.  He 
further maintains that because of his in-service noise exposure, 
he developed tinnitus.  Given that his service records confirm 
that the Veteran's MOS was as an electrical/mechanical equipment 
repairman in the Navy, the Board finds that the Veteran's 
statements in regard to his noise exposure are credible and 
consistent with military service.  See 38 U.S.C.A. § 1154(a)(West 
2002).  In addition, the evidence indicates that the Veteran 
first noticed tinnitus during his period of service and had 
complaints since that time, thus indicating a continuity of 
symptomatology (see 38 C.F.R. § 3.303(b)).  The Board notes that 
there is no opinion of record linking the Veteran's tinnitus to 
in- service noise exposure.  However, the Board finds that the 
Veteran's statements regarding when he noticed ringing in his 
ears and that such episodes have been recurrent ever since are 
credible and that he is competent to state that he has had such a 
symptom.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  In 
this regard, the Veteran is considered competent to report what 
comes to him through his senses, to include ringing in his ears.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2992) ("ringing 
in the ears is capable of lay observation").  

In light of the above, the Board recognizes that the Veteran's 
service treatment records are negative for any complaints or 
findings of tinnitus.  However, based on the Veteran's in-service 
noise exposure and his credible and competent statements 
regarding the onset of his ringing in the ears, the Board finds 
that the evidence is at least in relative equipoise as to whether 
there is a causal link between a current diagnosis of tinnitus 
and in-service acoustic trauma.  Under these circumstances, the 
Board finds that the evidence is at least in equipoise as to 
whether the Veteran's tinnitus is causally linked to service.  
With application of the doctrine of reasonable doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 1113, 
1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for tinnitus is granted subject to the laws 
and regulations governing the award of monetary benefits.   


REMAND

In regard to the Veteran's claim for service connection for 
hypertension, the Veteran observes that at the time of his 
separation examination in September 1992, his blood pressure was 
elevated.  He notes that he was told that he would not be 
discharged until his blood pressure went down.  Thus, he had his 
blood pressure taken three additional times before it finally 
went down enough to allow his release from active duty.  The 
Veteran reports that after his discharge, he joined the Navy 
Reserves and was able to exercise and keep his blood pressure 
down.  However, in October 2001, he underwent back surgery and 
after his surgery, he could no longer be as active as he used to 
be and he had to take non-steroidal anti-inflammatory drugs 
(NSAIDs) for his chronic back pain.  According to the Veteran, a 
side effect of NSAIDs is elevated blood pressure.  The Veteran 
states that he started to gain weight and his blood pressure 
increased to the point where he was diagnosed with hypertension.  
Therefore, in light of the above, the Veteran maintains that his 
currently diagnosed hypertension is related to his period of 
service, specifically to the high blood pressure reading noted 
upon his discharge examination.  In the alternative, he contends 
that his currently diagnosed hypertension was caused or 
aggravated by his service-connected low back disability, 
diagnosed as lumbar strain, status post discectomy, with L4-L5 
degenerative disk disease, to include the NSAIDs that he took for 
his low back disability.        

The Veteran's service treatment records are negative for any 
complaints or findings of hypertension.  In September 1992, the 
Veteran underwent a separation examination.  At that time, his 
blood pressure was 140/90.  Thus, due to the elevated blood 
pressure reading, the Veteran underwent a blood pressure check 
where he had his blood pressure taken every day over a three day 
period.  The subsequent blood pressure readings ranged from 
102/64 to 120/68.  The three-day blood pressure check was 
reported to be "negative" and it was determined that no 
additional examination was needed.      

The evidence of record shows that the Veteran has a current 
diagnosis of hypertension.  Private medical records reflect that 
in August 2003, the Veteran was treated for his diagnosed 
hypertension.     

In this case, the Veteran has indicated that he is seeking 
service connection for hypertension on both a direct basis and as 
secondary to his service-connected low back disability.  As to 
this secondary aspect of the Veteran's claim, the Board notes 
that, under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the result 
of a service-connected disease or injury and secondary service 
connection may be found where a service- connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was 
enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation.

The RO did not directly address the question of secondary service 
connection, and there is no medical evidence of file that 
contains an opinion regarding whether the Veteran's service-
connected low back disability caused or aggravated his 
hypertension.  When determining service connection, all theories 
of entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see 
also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
That is, a case encompasses "all potential claims raised by the 
evidence, applying all relevant laws and regulations, regardless 
of whether the claim is specifically labeled."  Id.  Moreover, 
"the Board is required to adjudicate all issues reasonably 
raised by a liberal reading of the appellant's substantive 
appeal, including all documents and oral testimony in the record 
prior to the Board's decision."  Brannon v. West, 12 Vet. App. 
32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  
The Veteran has not been provided the text of the former version 
of 38 C.F.R. § 3.310 (a) or the text of the amendment effective 
October 2006.  Upon remand, the Veteran should be issued a VCAA 
notification letter that provides the evidence and information 
needed to substantiate a claim for secondary service connection 
and includes a copy of 38 C.F.R. § 3.310 and the amendment to 
that regulation, effective October 10, 2006.  38 C.F.R. § 19.9 
(2009). This VCAA letter should also generally advise the Veteran 
to submit any additional information in support of his claim.  
See Pelegrini, 18 Vet. App. at 112. In addition, a VA examination 
should be provided upon remand in order to obtain an opinion 
regarding whether the Veteran has hypertension that is related to 
his period of service, or in the alternative, was caused or 
aggravated by his service-connected low back disability.  38 
C.F.R. § 3.310; Allen, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted in writing 
and, consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009), he must be 
notified of the information and evidence 
needed to substantiate his claim for service 
connection for hypertension, to include as 
secondary to service-connected low back 
disability, to include notice of the 
amendment to 38 C.F.R. § 3.310, finalized as 
of October 10, 2006.  See 71 Fed. Reg. 52744 
(2006).  He must also be notified of what 
portion of that evidence VA will secure, and 
what portion he himself must submit.

Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA.

2.  Thereafter, the Veteran must be afforded 
a VA medical examination in order to 
ascertain the relationship between his 
hypertension, if any, and his period of 
active service and/or service- connected low 
back disability.  The claims folder is to be 
furnished to the examiner for review in its 
entirety. 

Following a review of the relevant evidence, 
the clinical evaluation and any tests that 
are deemed necessary, the examiner must 
address the following questions:

(a)  Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed hypertension began 
during service or is otherwise linked to 
any incident of service, to include the 
elevated blood pressure reading noted in 
the September 1992 separation examination 
report?  

(b)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's hypertension was caused 
by his service-connected low back 
disability, to include the NSAIDs that he 
takes for his low back disability?

(c)  Is it at least as likely as not that 
the Veteran's hypertension was aggravated 
by his service- connected low back 
disability, to include the NSAIDs that he 
takes for his low back disability?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

The examiner is also informed that 
aggravation is defined for legal purposes as 
a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of 
hypertension present (baseline; i.e., 
approximate average blood pressure) before 
the onset of the aggravation.

If the examiner must resort to speculation to 
answer the  questions, he or she should so 
indicate.  The examiner is also requested to 
provide a rationale for any opinion 
expressed.

3.  Thereafter, the RO should re- adjudicate 
the Veteran's claim of entitlement to service 
connection for hypertension, to include as 
secondary to service-connected low back 
disability.  The RO should base its decision 
on all of the evidence of record and all 
governing legal authority, including 38 
C.F.R. § 3.310 and the amendment to that 
regulation effective October 10, 2006.  See 
71 Fed. Reg. 52744 (2006).  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.






The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


